Citation Nr: 1731880	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  06-06 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for the Veteran's service-connected chronic low back pain due to degenerative disc disease of the lumbosacral segment of the spine (back disability).

2.  Entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected right knee injury residuals.

3.  Entitlement to service connection for left lower extremity radiculopathy.

4.  Entitlement to service connection for right lower extremity radiculopathy.

5.  Entitlement to an increased rating for residuals of a right knee injury, evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Navy from September 1986 to February 1994.  He also had service in the Reserves.

The matters originally came before the Board of Veterans' Appeals (Board) on appeal from a November 1998 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, evaluated the Veteran's back disability and his right knee injury residuals as zero percent disabling each.  The Veteran timely appealed the decision with a notice of disagreement received by VA in December 1998 and the appeal was perfected with submission of a VA Form 9 in February 1999.

In January 1999, the RO, in pertinent part, increased the Veteran's back disability rating to 10 percent.  Subsequently, in a June 2004 rating decision, the RO, in pertinent part, increased the Veteran's back disability rating to 40 percent.

In a January 2003 rating decision, the RO, in pertinent part, increased the Veteran's right knee injury residuals rating to 10 percent.

The Board previously considered the claims in August 2000 and April 2013, on which occasions the claims were remanded for additional development.  The Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (per curiam); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, 287 F.3d 1377 (2002).  For example, examinations were conducted in September 2002 and February 2015, with an addendum in September 2015.  The examinations have been reviewed and are deemed adequate; the Veteran has not contended otherwise.  Moreover, in furtherance of the Board's most recent remand instructions the Veteran was asked to identify any additional outstanding evidence; he did not respond to this inquiry.  

The Board notes that its April 2013 remand instructed the Appeals Management Center (now realigned as the Appeals Management Office) to provide the Veteran with proper notice with respect to an inferred claim for entitlement to total disability based on individual unemployability (TDIU).  However, TDIU had been granted to the Veteran, and the grant has been continued.  The TDIU award, effective February 5, 2009, the date the Veteran last worked full time, constitutes a full grant of the benefit sought, and that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date)."

As the rating criteria for the spine provide for separate evaluations for objective neurologic abnormalities, the issues of separate awards of service connection for lower extremity neurological disabilities are under the Board's jurisdiction as part and parcel of the underlying claim of a higher rating for the Veteran's back disability.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243 n.1 (2016); accord. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran testified before a Veterans Law Judge (VLJ) in a July 1999 hearing at the RO.  A transcript from the hearing was associated with the claims file and reviewed. In January 2017, the Veteran and his representative were advised that the VLJ who conducted the July 1999 hearing is unavailable to participate in a decision in his appeal.  The Veteran was given an opportunity to request another optional Board hearing within sixty days from the date of the letter.  The Board did not receive a timely response from the Veteran.  As such, the Board assumes that the Veteran is not seeking an additional optional hearing.

The issue of entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected right knee injury residuals is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The competent and probative evidence shows that the Veteran has pronounced symptoms of intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, with little intermittent relief.

2.  The competent and probative evidence fails to show that the Veteran has ankylosis of the spine or symptoms in the spine commensurate to ankylosis.


CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for a schedular rating of 60 percent for the Veteran's service-connected back disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.59, 4.71a, DC 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to a higher evaluation for his service-connected back disability.  After reviewing the pertinent medical and lay evidence of record, the Board finds that the evidence shows the Veteran is entitled to a disability rating of 60 percent, but not higher, for his back disability.  The reasons for this finding follow.

I.  Notice and Assistance

The Board has considered the Veteran's appealed issues as noted above and decided entitlement based on the pertinent evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record with respect to these issues.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II.  Rating Analysis

A.  Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. pt. 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (citing 38 U.S.C. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

In determining the propriety of the initial disability rating assigned after a grant of service connection, the evidence since the effective date of the award must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct periods during the course of the appeal.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.14.

The Veteran is competent to report symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran credible as his statements are detailed and consistent.

B.  Rating Criteria: Back Disability

The Veteran's back disability has been rated under 38 C.F.R. § 4.71a, DC 5293 (2002).

The Veteran's claim for a higher evaluation for his service-connected back disability was received in October 1997.  During the pendency of the appeal, the rating criteria governing the spine were amended on September 23, 2002 and September 26, 2003.  See Schedule for Rating Disabilities-The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4); Schedule for Rating Disabilities-Intervertebral Disc Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 2002) (to be codified at 38 C.F.R. pt. 4).  The September 23, 2002 amendments revised the criteria for intervertebral disc syndrome.  The second set of amendments, effective September 26, 2003, renumbered the diagnostic codes and created a general rating formula for rating diseases and injuries of the spine, based largely on limitation or loss of motion, as well as other symptoms.  Because the amendments have specified effective dates without provisions for retroactive application, they may not be applied prior to their respective effective dates.  As of each effective date, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.  38 U.S.C.A. § 5110 (g); DVA Op. Gen. Counsel C. Prec. 3-00 (Apr. 10, 2000); accord. Kuzma v. Principi, 341 F.3d 1327, 1328-29 (Fed. Cir. 2003) (holding that the Veterans Claims Assistance Act (VCAA) was not retroactively applicable when there was no clear expression of Congressional intent that the new VCAA provisions set forth in statute should be applied retroactively).

Thus, the Board will consider the claim under the pre-amended rating criteria for the entire period of the appeal, and the new criteria from the effective dates of the revisions. The criteria are explained below.

1.  Criteria Effective Prior to September 23, 2002

Under Diagnostic Code 5292, limitation of motion of the lumbar spine is assigned a 10 percent rating for slight limitation of motion, a 20 percent rating for moderate limitation of motion, and a maximum schedular rating of 40 percent for severe limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." Id. § 4.6.

Under Diagnostic Code 5293, when disability from intervertebral disc syndrome is mild, a 10 percent evaluation is warranted; a 20 percent evaluation is warranted for moderate intervertebral disc syndrome, with recurring attacks.  A 40 percent rating is in order when the disability is severe, characterized by recurring attacks with intermittent relief.  A maximum schedular rating of 60 percent is awarded when disability from intervertebral disc syndrome is pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  Id. § 4.71a, DC 5293.

Under Diagnostic Code 5295, a 10 percent rating is assigned for lumbosacral strain with characteristic pain on motion.  If there is lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position, a 20 percent evaluation is in order.  Finally, a maximum schedular rating of 40 percent is awarded when lumbosacral strain is severe, with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Id.

2.  Criteria Effective September 23, 2002

As noted above, the criteria for intervertebral disc syndrome were revised effective on September 23, 2002.  Under the revised criteria, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated on the total duration of incapacitating episodes over the past twelve months or by combining under 38 C.F.R. § 4.25  separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Code 5293 (2003).

Diagnostic Code 5293 provides ratings for incapacitating episodes for intervertebral disc syndrome as follows: having a total duration of at least one week but less than two weeks during the past twelve months (10 percent); having a total duration of at least two weeks but less than four weeks during the past twelve months (20 percent); having a total duration of at least four weeks but less than six weeks during the past twelve months (40 percent); having a total duration of at least six weeks during the past twelve months (60 percent).  Id.

3.  Present Regulations: Criteria Effective September 26, 2003

Effective September 26, 2003, the Schedule for Rating Criteria mandated that disabilities of the spine under Diagnostic Codes 5235 to 5243 be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.

Under these criteria, a 20 percent rating is warranted forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5242 (2016).  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine.  Under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  Id. n.1.

Under current provisions, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Id.

Under Diagnostic Code 5243, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two week but less than four weeks during the past twelve months, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Id.  For purposes of evaluations under current Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id.

B.  Rating Criteria: Lower Extremity Radiculopathy

With respect to neurological conditions, VA applies the provisions of 38 C.F.R. §§ 4.120-4.124a.  In rating nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic damages, or sensory disturbances.  Id. § 4.120.

Diseases of the peripheral nerves are rated under 38 C.F.R. § 4.124a.  When a peripheral nerve injury is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. § 4.124a.

Under the schedule of ratings for paralysis of the sciatic nerve, a 10 percent schedular rating is warranted for mild incomplete paralysis of the sciatic nerve, whereas a 20 percent schedular rating is warranted for moderate incomplete paralysis of the sciatic nerve.  Id. § 4.124a, DC 8520.

C.  Analyses

1. Analysis: Back disability

The Veteran's back disability is currently rated 40 percent effective March 3, 1997.  After a review of the evidence, the Board finds that rating of 60 percent is warranted effective March 3, 1997.

Under the pre-amended regulations, a maximum schedular rating of 60 percent is awarded when disability from intervertebral disc syndrome is pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  Id. § 4.71a, DC 5293 (2002).

VA medical records from June 1999 onward reflect the Veteran had complaints and assessments of spasms with his chronic back disability.  E.g., 10/27/2014 VBMS entry, CAPRI (Palo Alto Capri (12/4/96 to 10/1/14) all notes), at 170, 175, 184, 189 [hereinafter Palo Alto Records]; 10/27/2014 VBMS entry, CAPRI (San Francisco Capri (1/13/00 to 10/27/14) all notes), at 161, 166 [hereinafter San Francisco Records].  Moreover, at the July 1999 Board hearing, the Veteran reported frequent muscle spasms that tightened his back, not allowing him to arise out of a seat or bed.  07/27/1999 VBMS entry, Hearing Testimony, at 29-30.  The Board recognizes that a VA examination conducted in February 2015 indicates the Veteran does not display muscular spasms.  02/18/2015 VBMS entry, C&P Examination (DBQ MUSC Back (thoracolumbar spine)), at 5-6 [hereinafter February 2015 VA Examination].  However, in light of the presence of several medical records indicating otherwise, the Board will afford the benefit of the doubt in favor of the Veteran on this point.  Thus, the Board finds the Veteran has had demonstrable muscle spasms in the back at least intermittently throughout the period on appeal.

Furthermore, VA medical records dated from November 1997 onward reflect persistent symptoms compatible with sciatic neuropathy and radiculopathy.  E.g., Palo Alto Records, supra, at 91, 135, 144, 159, 163, 165, 167, 170, 173, 175, 197, 200, 203; San Francisco Records, supra, at 217, 255-56, 258.

Based on those symptoms of intervertebral disc syndrome and on 38 C.F.R. § 4.21, the Board finds that the Veteran's back disability is commensurate with the criteria for a 60 percent disability rating under 38 C.F.R. § 4.71a, DC 5293 throughout the entirety of the rating period.

In considering whether any alternate rating would be more beneficial, the Board notes that even if the Veteran's limitation of motion of the lumbar spine were severe, he could be awarded only a 40 percent disability rating under 38 C.F.R. § 4.71a, DC 5292.  Combining this rating with 10 percent disability ratings for each of his lower extremity radiculopathies (see the rating analysis on lower extremity radiculopathies below), the combined rating would be 50 percent, which is less than the 60 percent evaluation the Board is awarding the Veteran under Diagnostic Code5293.  Thus, the single rating under Diagnostic Code 5293 is more advantageous to the Veteran.

The September 23, 2002 amendments revised the criteria for intervertebral disc syndrome.  38 C.F.R. § 4.71a, DC 5293 (2003).  However, the maximum schedular rating remained 60 percent.  Id.

The current regulations then revised the criteria for rating disabilities on the basis of limitation of motion.  38 C.F.R. § 4.71a, DC 5243 (2016).  Under the current regulations' General Rating Formula, a rating higher than 40 percent (50 or 100 percent) is assigned only if there is unfavorable ankylosis.  Id.  Moreover, under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  Id. n.1.

The evidence does not indicate that the Veteran has ankylosis of the spine.  The latest VA examination, which occurred in February 2015, expressly notes that the Veteran does not have ankylosis of the spine.  February 2015 VA Examination, at 9.  Moreover, VA examinations conducted in June 1994, November 1997, and September 2002 do not indicate that the Veteran has ankylosis of the spine.  09/24/2002 VBMS entry, VA Examination; 11/24/1997 VBMS entry, VA Examination; 06/20/1994 VBMS entry, VA Examination.  Similarly, VA medical treatment records do not reflect the presence of ankylosis.  It is clear from the VA examinations and medical records that the Veteran's symptoms do not resemble immobility and consolidation of the spine commensurate to ankylosis.  Thus, the Board does not find it appropriate to rate the Veteran's back disability with a rating in excess of 40 percent under Diagnostic Code 5243.  Thus, combining a 40 percent with 10 percent disability ratings for each of his lower extremity radiculopathies (see the rating analysis on lower extremity radiculopathies below), the combined rating would be 50 percent, which is less than the 60 percent evaluation the Board is awarding the Veteran under Diagnostic Code 5293 in the pre-amended regulations.

After reviewing the relevant medical and lay evidence of record, the Board finds that the evidence more nearly approximates a 60 percent for the Veteran's back disability of the spine per 38 C.F.R. § 4.71a, DC 5293 (2002).

2. Analysis: Lower extremity radiculopathies

In considering whether any alternate rating for the Veteran's back disability would be more beneficial (see analysis above), the Board notes that the evidence reflects that a 10 percent schedular rating, but not more, for each of his left and right lower extremity radiculopathies, would have been appropriate, with an effective date of October 1, 1997. 

VA medical treatment records from December 1998 reflect that the Veteran has intermittent left sensory radiculopathy.  Palo Alto Records, supra, at 197. In June 2010, a VA medical provider diagnosed the Veteran with sciatica to the ankle. San Francisco Records, supra, at 114.  VA medical records and VA examinations from August 1998 to February 2015 indicate that the Veteran has claimed radicular pain and that he has been taking medication in part to relieve that pain.  E.g., id. at 63, 88, 105, 111, 113, 217; Palo Alto Records, supra, at 135, 144, 159, 163, 165, 167, 173, 200, 203.  In the September 2015 addendum, the February 2015 VA examiner stated that based on the VA medical records, the Veteran has had radiculopathy on many occasions, mostly in the right but also in the lower left extremity.  September 2015 Addendum, supra.  The VA examiner noted that the Veteran has more frequent radiculopathies, particularly on the right side.  Id.

The Board acknowledges that the February 2015 VA examiner did not diagnose the Veteran with radiculopathy.  See February 2015 VA Examination, supra.  However, the Veteran reported to the examiner moderate, intermittent radicular pain in both lower extremities.  Id. at 8.  The presence of diagnoses of radiculopathy and sciatica dating from December 1998, supported by complaints of radicular pain from August 1998 to February 2015, lead the Board to resolve all doubt in the Veteran's favor.  The Board finds that an effective date of October 1, 1997-the date of the Veteran's claim for an increased evaluation of his service-connected back disability-is appropriate for a 10 percent schedular rating for each of his left and right lower extremity radiculopathies.

The Board notes that the evidence does not reflect that the Veteran has moderate incomplete paralysis of the sciatic nerve for the right lower extremity.  The Board acknowledges that the Veteran reported in February 2015 moderate, intermittent radicular pain in both lower extremities and that the September 2015 addendum notes the Veteran's radiculopathy symptoms have been moderate.  Id.; 09/03/2015 VBMS entry, C&P Examination, at 1.  However, the primary symptom of the Veteran's incomplete paralysis of the sciatic nerve appears to be pain.  Indeed, the February 2015 VA examiner indicated normal muscle strengths, reflexes, and sensations to light touch with respect to the Veteran's legs.  February 2015 VA Examination, supra, at 6-8.  In the same examination, the Veteran's leg raising tests were negative for both legs.  Id. at 8.  The December 1998 diagnosis reflects that the Veteran has intermittent left sensory radiculopathy.  Palo Alto Records, supra, at 197.  The June 2010 diagnosis shows that the Veteran has sciatica to the ankle.  San Francisco Records, supra, at 114.


ORDER

A disability rating in excess of 40 percent for the Veteran's service-connected back disability is denied.

Entitlement to service connection for left lower extremity radiculopathy is denied.

Entitlement to service connection for right lower extremity radiculopathy is denied.


REMAND

Additional development is required before the Board can adjudicate the issue of entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected right knee injury residuals.

Following the April 2013 remand by the Board, a VA examination was conducted in February 2015 to evaluate the severity of the Veteran's service-connected right knee injury residuals.  02/18/2015 VBMS entry, C&P Examination (DBQ MUSC Knee and Lower Leg).  As noted above, an addendum was issued by the VA examiner in September 2015.  Subsequently, in July 2016, the CAVC has found that for disabilities rated based on limitation of motion, an examination is inadequate if it does not consider "active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint" in accordance with 38 C.F.R. § 4.59 (2016).  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The February 2015 VA examination and subsequent addendum do not address all of those measurements.  Therefore, a remand is needed to comply with the CAVC's holding.  Additionally, on remand, outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records from October 2014 to the present.  Additionally, notify the Veteran that he may submit any relevant records in his possession to VA.

2.  After all development has been completed and returned from step 1 above, then schedule the Veteran for an examination for his service-connected right knee injury residuals.  The examiner should review the claims file to become familiar with the pertinent medical history of the disability.  The examiner should measure and record the subjective and objective symptoms and impairments.  Additionally, the examiner is to address the following:

 a.  Test range of motion and consider pain on both passive and active motions, in both weight-bearing and nonweight-bearing positions, and with the range of the opposite joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, then the examiner should clearly explain why that is so.

 b.  Review the prior February 2015 VA examination and opine as to whether the above-requested measurements would have been similar if taken at the time of that prior examination and if not, how they would have differed.

 c.  The examiner should express an opinion on whether pain, fatigability or other factors could significantly limit functional ability, to include during any current or past flare-ups.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion lost due to pain on use or during flare-ups.

Provide a clear and comprehensive rationale for any conclusions.  If the requested opinions cannot be provided without resort to speculation, court cases require the examiner to explain why the opinions cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3.  After all development has been completed and returned from steps 1-2 above, if any benefit sought remains denied, issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


